Citation Nr: 0910310	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-25 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J. A. Juarbe-Ortiz, M.D.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 
1982 and from December 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  San Juan, the Commonwealth of 
Puerto Rico.

The issues of entitlement to service connection for a 
cervical spine disorder, a lumbar spine disorder, and a skin 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic psychiatric disorder was not manifest during 
service; chronic symptomatology was not identified for many 
years after service; the Veteran's current psychiatric 
disorder is unrelated to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during active duty service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Furthermore, an injury or disease incurred during active 
military, naval, or air service will be deemed to have been 
incurred in line of duty and not the result of the Veteran's 
own misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a); 38 C.F.R. §§ 3.1(m), (n), 3.301(a).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran seeks service connection for an acquired 
psychiatric disorder, which has been alternatively diagnosed 
as major depression, post-traumatic stress disorder (PTSD), 
and alcohol dependence.  The Board finds that service 
connection is not warranted under any of these diagnoses.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

When the evidence does not establish that a veteran is a 
combat veteran, his or her assertions of service stressors 
are not sufficient to establish the occurrence of such 
events.  Rather, the alleged service stressors must be 
established by official service record or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

Service treatment records do not reveal treatment for a 
chronic psychiatric condition.  It was not until his 
September 1991 Report of Medical History at separation that 
he self-reported suffering from frequent trouble sleeping, 
loss of memory, and nervous trouble.  He clarified that he 
first began suffering from these symptoms since his arrival 
at Fort Santiago, Puerto Rico, following his return from the 
Persian Gulf in 1991.  However, the objective September 1991 
Report of Medical Examination at separation indicated that 
his psychiatric condition was within normal limits.  

Furthermore, the Veteran's DD-214 indicates that he served as 
an ammunition inspector from February 1991 to August 1991.  
During this service, he earned the Southwest Asia Medal, 
National Defense Service Medal, and Bronze Star.  However, 
his records do not show that he engaged in combat against the 
enemy, such as by award of combat citations (e.g., Combat 
Infantryman Badge, 
Bronze Star, or Air Medal with "V" device).

His post-service National Guard records also fail to reveal 
diagnoses of a chronic psychiatric disorder.  Reports of 
Medical Examination dated in February 1994 and September 1998 
indicated his psychiatric condition to be within normal 
limits.  Moreover, he self-reported that he had never 
suffered from frequent trouble sleeping, depression or 
excessive worry, loss of memory, or nervous trouble of any 
sort on his February 1994 and October 1998 Reports of Medical 
History.  These National Guard records suggest that the 
psychiatric symptomatology self-reported on his September 
1991 Report of Medical History at separation was not chronic 
in nature.  

In his January 2006 claim for service connection for a 
"nervous disorder," he indicated that the condition did not 
begin until November 1991, two months after his separation 
from service.  

VA treatment records revealed ongoing psychiatric treatment 
and counseling for substance use and abuse, although the 
Veteran's descriptions of his symptoms have been 
inconsistent.  He was hospitalized on four occasions in 2003, 
2004, 2005, and 2006.  He  was diagnosed with alcohol 
withdrawal, alcohol dependence, and substance-induced mood 
disorder with depressed features.  At his November 2006 
hospitalization, he described being "mistreated" by the 
Army and traumatized by the cadavers of people he killed 
during the Persian Gulf War.  

His most recent treatment records dated in 2007 indicated 
that he had been abstinent of alcohol for a year and 
diagnosed him with alcohol dependence in full remission and 
depression not otherwise specified.  A July 2007 alcohol 
dependence treatment follow-up note revealed that he 
sometimes experienced highs and lows in his mood due to 
family problems, but that he has been able to manage these 
problems.  He denied fear to specific situations or objects 
and denied experiencing recurrent or persistent thoughts, 
impulses, or images.  

However, in a September 2007 psychiatric treatment note, he 
reported depression, auditory hallucinations, nightmares, 
flashbacks, difficulty sleeping, and self-imposed social 
isolation to prevent himself from hurting others.  At that 
time, he attributed his condition to seeing dead and injured 
people while serving in the Persian Gulf.  PTSD was listed, 
although not discussed, on a single VA treatment note on 
September 4, 2007; however, it was not listed on subsequent 
notes, suggesting that the diagnosis was ultimately rejected.  

The Veteran was afforded a VA mental disorders examination in 
February 2006.  During the examination, he reported being 
withdrawn and socially isolated since September 2005, having 
nighttime ruminations since his discharge from the military 
in September 1991, and having nightmares since 2003.  The 
examiner diagnosed him with alcohol dependence.  He noted 
that the Veteran was in denial regarding his alcoholism, 
which was the main condition related to his psychiatric 
hospitalizations and the cause for severe impairment in 
social and occupational functioning.  

The Veteran began treatment with private physician J. A. 
Juarbe-Ortiz, M.D., in December 2005.  In a February 2006 
report, Dr. Juarbe-Ortiz indicated he suffered from 
depression, social isolation, insomnia, lack of energy, lack 
of interest, forgetfulness, suicidal ideation, and flashbacks 
of war experiences.  The physician opined that this condition 
had its onset in August 2003, and indicated that the Veteran 
had no history of alcohol or substance abuse.  

In an August 2006 opinion by Dr. Juarbe-Ortiz, the Veteran 
was diagnosed with major depression with PTSD.  The physician 
opined that he suffered from depression, insomnia, poor 
concentration, flashbacks, and nightmares of traumatic was 
experiences.  The physician also noted "alcohol abuse up to 
last year."  He opined that the PTSD was the result of his 
experiences in the Persian Gulf War.  

Dr. Juarbe-Ortiz testified as an expert at the Veteran's 
November 2007 DRO hearing.  He indicated that the Veteran 
suffered from a case of major depression and PTSD.  He 
claimed that the Veteran used alcohol to self-medicate his 
depression and PTSD.  Dr. Juarbe-Ortiz opined that the 
Veteran's psychiatric condition was directly connected to 
service solely on the basis that he did not have any history 
of mental illness prior to service but began to have 
depression after his separation from service.  

A November 2007 correspondence from private physician R. A. 
Swihart, M.D., suggested that the Veteran suffered from a 
"neuropsychiatry disorder" as a result of his active duty 
service.  However, Dr. Swihart was a rheumatologist who only 
evaluated the Veteran with respect to his musculoskeletal 
disorders.  

The Veteran currently receives Social Security Disability 
Insurance due to his psychiatric and back disorders.  In 
development of his claim, the Social Security Administration 
(SSA) conducted an examination in May 2006 in which the 
Veteran indicated that his depression began in September 
2005.  He was diagnosed with a "psychiatric disorder," 
although the examiner did not opine as to the etiology or 
probable date of onset of the condition.  

In the November 2007 SSA decision, he was determined to be 
disabled since August 1, 2006.  The SSA found that the 
medical evidence showed that he suffered from depressive 
episodes due to alcohol abuse and continued to suffer from 
such episodes since discontinuing the use of alcohol in 
August 2006.  Significantly, a June 2006 SSA Mental Residual 
Functional Capacity Assessment found that Dr. Juarbe-Ortiz's 
medical opinions were not supported by the clinical findings.  

Evaluating the Veteran's claim under a PTSD analysis, the 
Board finds that there is not a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a).  VA treatment 
records consistently diagnose the Veteran with depression and 
alcohol dependence, while the VA mental disorders examination 
rendered in February 2006 noted only alcohol dependence.  The 
November 2007 SSA decision found that he suffered from 
depression.  Although Dr. Juarbe-Ortiz offered a diagnosis of 
depression and PTSD, there is no indication that this was 
accomplished in accordance with 38 C.F.R. § 4.125(a).  
Rather, it seems to be based solely on the Veteran's reported 
history.  

In addition, the Board affords little probative weight to Dr. 
Juarbe-Ortiz's medical diagnoses due to inconsistency in his 
opinions and testimony.  For example, in a February 2006 
report, he opined that the Veteran had no history of alcohol 
or substance abuse; however, in an August 2006 opinion, he 
conceded a history of "alcohol abuse up to last year."  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  Given the internal inconsistencies in Dr. 
Juarbe-Ortiz' various opinions, and the inconsistency of his 
opinions with the other medical evidence of record, the Board 
affords little weight to his PTSD diagnosis.  

Furthermore, even if there were a current medical diagnosis 
of PTSD in accordance with 38 C.F.R. § 4.125(a), the Board 
finds that the service records fail to establish that the 
Veteran served in combat and his two claimed stressors, i.e. 
"mistreatment" by the Army and seeing people who he wounded 
or killed during the Persian Gulf War, are too general to be 
verified.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, was not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, given the lack of specificity 
regarding the alleged stressor events, the Board is unable to 
verify the stressors asserted.  

Evaluating the Veteran's claim under a depressive disorder 
analysis, the Board finds that the probative evidence is 
against the claim based on continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Although the Veteran self-reported psychiatric symptomatology 
in his September 1991 Report of Medical History at 
separation, there was no evidence of objective manifestations 
or a diagnosis of a psychiatric disorder until years later.  
National Guard records immediately following service 
separation were silent for psychiatric treatment.  The 
Veteran was not hospitalized until 2003, and Dr. Juarbe-
Ortiz's February 2006 opinion letter indicated that the 
psychiatric condition had its onset in August 2003, 
suggesting no continuity of symptomatology.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Here, although Dr. Juarbe-Ortiz attributed the 
Veteran's condition to service in the Persian Gulf War, for 
the reasons discussed above, the Board finds the report of 
the February 2006 VA mental disorders examination and VA 
psychiatric treatment notes dated from 2004 to 2007 to be of 
greater probative value.  

These VA documents indicate that the Veteran's psychiatric 
disorder was caused by alcohol dependence and family-related 
stress rather than by in-service events.  The Board attaches 
greater probative weight to the statements made to 
professionals in the actual course of treatment, rather than 
to statements made in support of a claim.  See Cartright, 2 
Vet. App. at 25 (interest in the outcome of a proceeding may 
affect the credibility of testimony).

Evaluating the Veteran's claim under a alcohol dependence 
analysis, the Board notes that, generally, service-connected 
disability compensation is precluded for disability that is 
the result of the Veteran's willful misconduct or the abuse 
of alcohol or drugs.  However, service-connected disability 
compensation may be awarded for an alcohol or drug abuse 
disability secondary to a service-connected disability or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

Nonetheless, compensation only results where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is caused by a Veteran's primary service-connected 
disability. Id.  In addition, the statute precludes 
compensation in two situations: 1) for primary alcohol abuse 
disabilities, i.e. alcohol abuse disability arising during 
service from voluntary and willful drinking to excess; and 2) 
for secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse. Id.  

Here, as the Veteran is not presently service-connected for 
any disability, there can be no clear medical evidence 
establishing that the alcohol abuse disability was caused by 
a primary service-connected disability.  Furthermore, VA 
treatment records report that he began drinking as early as 
age 16.  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for alcoholism.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder 
(diagnosed as either PTSD, major depression, or alcohol 
dependence) and there is no doubt to be otherwise resolved.

With respect to the Veteran's claim, the Board has also 
considered his statements.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
psychiatric pathology is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

Rather, such competent evidence has been provided by the 
medical personnel who have examined and/or treated the 
Veteran during the current appeal and by service records 
obtained and associated with the claims file. The Board 
attaches greater probative weight to the clinical findings 
than to his statements. See Cartright, 2 Vet. App. at 25 . In 
sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February 2006 and July 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2008, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, National Guard records, VA treatment 
records, and SSA records.  

Further, the Veteran submitted additional records and written 
statements, and had his private physician testify on his 
behalf at his November 2007 DRO hearing.  Next, specific 
medical opinions pertinent to the issues on appeal were 
obtained in February 2006.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


REMAND

Lumbar and Cervical Spine.  The Veteran seeks service 
connection for a cervical spine disorder and a lumbar spine 
disorder.  He has advanced several theories as to the 
etiology of these conditions.  At his February 2006 VA 
examination, he alleged that he was in a car accident during 
his first period of active duty in 1981, after which he 
suffered from daily low back and cervical pain.  

Alternatively, he submitted statements from fellow servicemen 
dated in November 2006.  Both statements alleged that his 
current back disorders originated during his service in the 
Persian Gulf War in 1991 due to sleeping continuously in 
military beds and traveling in military vehicles.  During his 
November 2007 DRO hearing, a third etiology of his back 
conditions was proposed by J. A. Juarbe-Ortiz, M.D., his 
private physician: Gulf War Syndrome.  

Service treatment records do not reveal treatment for a 
chronic back or neck condition.  However, on his September 
1991 Report of Medical History at separation, he self-
reported that he suffered from recurrent back pain for 1 to 2 
years.  The Veteran was afforded a VA examination in February 
2006, at which time he was diagnosed with cervical and lumbar 
myositis, cervical degenerative joint disease, herniated 
cervical disc at C5-C6, and multilevel cervical disc disease 
with bulging disc at C3-C4, C4-C5, and C6-C7.  The VA 
examiner did not opine as to the etiology or probable date of 
onset of the conditions.  

In May 2006, the Veteran underwent tests in conjunction with 
his claim for SSA disability benefits.  Radiology revealed 
narrowing of the C5-C6 intervertebral space and straightening 
of the normal lumbar lordosis likely secondary to muscle 
spasm.  W. R. Ortiz, M.D., diagnosed him with lumbosacral 
strain and cervical disc herniation at the C5-C6 level.  

In an August 2006 medical record, a private physician 
diagnosed the Veteran with "severe pain in upper and lower 
back," which he opined was the result of his active service 
in the Persian Gulf War.  In November 2007, a private 
rheumatologist diagnosed him with limited motion of the 
cervical and thoracolumbar spine with associated sciatic 
radiculopathy of the left leg.  He also opined that these 
conditions were more likely than not related to his active 
duty during the Gulf War.  

However, neither of the physicians offered a rational for 
their opinions.  While this evidence suggests a nexus, it is 
too equivocal or lacking in specificity to support a decision 
on the merits.  For those reasons, the Board finds that a 
medical examination is necessary in order to clarify the 
diagnoses and properly decide these claims.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Skin Disorder.  The Veteran also seeks service connection for 
a skin disorder, which he claims had its onset in September 
1991.  Specifically, he alleges that he began to notice 
pruritic vesicles on his hands and head, accompanied by a 
burning sensation, while stationed in Saudi Arabia in 1991.

He was afforded a VA examination in February 2006, at which 
time the examiner noted ruptured vesicular lesions and small 
erosions on his left palm.  He was diagnosed with an 
unspecific vesicular rash.  The examiner did not opine as to 
the rash's onset or etiology.  

At the November 2007 DRO hearing, a private psychiatrist 
opined that the skin condition was related to service.  
However, he did not provide a rationale for his opinion or 
even a specific diagnosis for the condition.  November 2007 
correspondence from private rheumatologist suggested that the 
Veteran suffered from "dermatitis and atrophy of skin 
appendages" as a result of his active duty service.  
However, the rheumatologist only evaluated the Veteran with 
respect to his musculoskeletal disorders.  

As the post-service medical evidence is unclear as to the 
nature and etiology of the Veteran's skin disorder, the Board 
finds that a medical examination is necessary in order to 
clarify the diagnoses and properly decide this claim.  On 
examination, the reviewing physician should examine the 
Veteran and determine if any current skin disorder is related 
to his active duty service.

Accordingly, the case is REMANDED for the following actions:

1. The RO should secure the Veteran's 
treatment records dated from October 2007 
to the present from the VA Caribbean 
Healthcare System in San Juan, Puerto 
Rico.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  The RO should schedule the Veteran for 
an appropriate examination(s) in order to 
ascertain the nature and etiology of any 
current cervical or lumbar disorder.  
After reviewing the entire record, the 
examiner should express an opinion as to 
whether it at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that any diagnosed spine disorder 
initially manifested in service or is 
otherwise related to active service.

A rationale should be provided for all 
opinions.  In rendering an opinion, the VA 
examiner should explicitly reference the 
August 2006 findings and November 2007 DRO 
testimony of  J. A. Juarbe-Ortiz, M.D.; 
the May 2006 findings of W. R. Ortiz, 
M.D.; the November 2007 findings of R. A. 
Swihart, M.D.; and the February 2006 VA 
examination report.  

3.  The RO should schedule the Veteran for 
an appropriate examination in order to 
ascertain the nature and etiology of any 
current skin disorder.  After reviewing 
the entire record, the examiner should 
express an opinion as to whether it at 
least as likely as not (i.e., a likelihood 
of 50 percent or greater) that any 
diagnosed skin disorder initially 
manifested in service or is otherwise 
related to active service.

A rationale should be provided for all 
opinions.  In rendering an opinion, the VA 
examiner should explicitly reference the 
November 2007 DRO testimony of  J. A. 
Juarbe-Ortiz, M.D.; the November 2007 
findings of R. A. Swihart, M.D.; and the 
February 2006 VA examination report.  

4.  After completing the requested 
development, again review the record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case.  An appropriate time should be given 
for them to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


